Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
This office action is responsive to RCE filed on 01/21/2022. Claims 1, 5, 7, 9, 10, 12, and 16-22 are amended. Claims 23-25 are new. Claims 2-4, 11, and 15 are canceled. Claims 1, 5, 7, 9, 10, 12, and 16-25 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7, 9, 10, 12, and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 17 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 17, and 20 is/are drawn to one of the statutory categories of invention.
mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the data processing system, one or more storage devices, data processors, a storage 
step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of measuring advertisement effectiveness of behavior based outcomes. As discussed above, taking the claim elements separately, the data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium perform(s) the steps or functions of storing aggregated temporal metric data, the temporal metric data comprising time stamps associated with user activity; and access the aggregated temporal metric data for a time period; create, based on the time stamps associated with user activity, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine the types of the parsed variables; determine, based on the types of the parsed variables, one or more regression modeling functions to be applied to each metric of the parsed variables; apply the one or more regressive modeling functions to each metric of the parsed variables; determine lift for each time period as a difference in an expected outcome of those exposed to at least one impression from an advertising campaign from those not exposed to the at least one impression from the advertising campaign; and generate a report based on the lift for each time period. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of measuring advertisement effectiveness of behavior based outcomes. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

	

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5, 7, 9, 10, 12, and 16-25.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130204710A1 teaches similar invention which describes In one embodiment, the social networking selects a display item to display to a viewing user based on information about the viewing user and a display sequence tree associated with an ad campaign. The display items include advertisements, sponsored stories, and content objects created by users. The information about the user includes the viewing user's interactions, the viewing user's demographic information, and the viewing user's inferred characteristics. A display sequence tree associated with an ad campaign is a hierarchical arrangement of nodes that correspond to display items and represent possible sequences of display items. An ad campaign includes at least one request for a display item.
	


NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The impact of event marketing on brand equity: the mediating roles of brand experience and brand attitude” describes “Can event marketing contribute to brand equity? A field study with consumers participating in different types of events indicates that event attendance increases brand equity and that brand experience is the most important mediator. Brand attitudes mediate the relation between events and brand equity only for certain types of events (namely, trade and street events, but not pop-up shops and sponsored events). Implications of the results for event marketing theory and practice are discussed”.

Response to Arguments
6.	Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of measuring advertisement effectiveness of behavior based outcomes which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to measuring advertisement effectiveness of behavior based outcomes does not add technical improvement to the abstract idea. The recitations to “data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium” perform(s) the steps or functions of storing aggregated temporal metric data, the temporal metric data comprising time stamps associated with user activity; and access the aggregated temporal metric data for a time period; 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to measuring advertisement effectiveness of behavior based outcomes does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of measuring advertisement effectiveness of behavior based outcomes. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	Applicant new added claims 23-25 wherein the user activity comprises access of one or more web pages are not allowable because they are also part of the abstract idea and does not add significantly more to the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621